DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 8-13) that the previous 35 U.S.C. 112(a) rejections of claims 5, 18-23, and 31 are improper.  Applicant contends that written description support exists for the claimed feature “generate a composite media stream based at least on the first control data, the generation comprising: (1) a determination of at least one of a shape or motion of the gesture, (ii) an association of the at least one of the shape or motion to a frame rate between respective frames of at least the portion of the plurality of digitally rendered content, and (iii) an adjustment of the at least the 
On pg. 9 of the Remarks Applicant has reproduced pg. 54 lines 1-22 of the specification.  The examiner maintains that this passage describes that a gesture’s shape is determined based on the frame rate of the video of the gesture.  This is clear from the description that a gesture’s “motion direction” and “rate” are determined from “knowing the frame rate” of the video of the gesture.  The skilled artisan would understand that this relates to analyzing video of the user’s hand to determine which gesture is being invoked.  This description is not relevant to the frame rate of the digitally rendered content that is recited in the claims.  The video of the user’s gesture and the claimed “digitally rendered content” are different videos, and there does not exist a disclosure that the frame rate of the “digitally rendered content” that is included in the “composite media stream” is adjustable by user gesture.
Applicant argues (Remarks pg. 10) that the quoted passages of pg. 12, 43, and 53 of the specification further support the claim limitations in question.  The examiner again respectfully disagrees.  The passages of pg. 12 and 53 merely describe that gestures may be used to modify video, or that disabled persons may define custom gestures.  This is not a disclosure of associating a gesture with modifying the frame rate of the digitally rendered content.  
The passage at pg. 43 lines 5-18 describes that a user may adjust a “timing discrepancy” between unsynchronized content streams.  The portion of pg. 43 cited by Applicant describes “a 2-second advance or retard of the timing such that e.g., a local user's commentary is appropriately synched with the primary content stream.”  This is 
Applicant appears to argue that the “advancing or delaying” that is described on pg. 43 involves a change of the content akin to a fast-forward to slow-motion.   Page 43 describes a “time-shifting” synchronization operation that is performed by the edge server to “create the ACS” that is subsequently delivered.  Without further disclosure that the streams that constitute the ACS have their frame rates altered, and are delivered at this altered frame rate, the skilled artisan would understand this passage to teach a realignment of streams that are subsequently delivered at their standard frame rates.  As stated above, “adjusting the timing discrepancy between the respective frames” is not changing the framerate of the content; rather, it is adjusting discrepancy between frames of one content stream and frames of another content stream.
Applicant argues (Remarks pg. 11) that “one cannot reasonably assert that a description of ‘determining a shape or motion of the gesture based on frame rate of the video taken of the user’s gesture’ is not an express, implicit, or inherent disclosure of ‘an association of the at least one of the shape or motion to a frame rate’ of the digitally rendered content.”  It appears that Applicant is confusing the “video taken of the user’s gesture” with the “digitally rendered content.”  As described 
Applicant further refers (Remarks pg. 11) to the frame rate of the gesture video by citing the specification at pg. 53 lines 24-31.  See above.  Regarding the reference to pg. 43 lines 15-18, see above.  Applicant’s citation of various passage of the specification (Remarks pg. 12) likewise fail to show support for the claimed features.  Causing content to be “forwarded or delayed” (spec. pg. 56) does not inherently entail generating and distributing the content at a different frame rate.  In light of the description on pg. 43, the skilled artisan would recognize that this relates to synchronizing the streams.  See above.
In conclusion, the examiner maintains that the specification describes that a user’s gesture may cause the edge platform to advance or delay the “digitally rendered content” in order to synchronize two streams.  The specification does not disclose that content at a different frame rate is delivered to the user as a part of the “composite media stream.”  Lacking an explicit disclosure that the content is transmitted to the user at a new frame rate, the skilled artisan would understand the written description to teach that the two streams are merely re-aligned at the edge server, and are transmitted and displayed at their original frame rate.  The examiner respectfully submits that, upon full consideration of Applicant’s specification, the skilled artisan would conclude that the inventor did not have possession of the invention recited in the rejected claims.  New claim 32 recites subject matter similar to that recited in the rejected claims and is likewise rejected under 35 U.S.C. 112(a).
Applicant argues that two unrelated teachings provide support for a single feature.  One the one hand, it is argued that the frame rate of the gesture video shows an association of the gesture to a frame rate of the digitally rendered content (Remarks pg. 9 and 11: see above).  On the other hand, Applicant argues that “advancing or delaying” the digitally rendered content is a teaching of adjusting the frame rate of the digitally rendered content (Remarks pg. 10 and 12: see above).  These disparate teachings cannot both provide support for the same claim feature.  Applicant’s repeated reference to the frame rate of the raw gesture video confuses the gesture video and the digitally rendered content, and is irrelevant to the issue of whether the “composite media stream” contains “digitally rendered content” at an altered frame rate based on a user gesture.
Because of this, it is not clear from the prosecution record what Applicant believes to be the support for the claim feature in question.  The examiner notes that the specification at pg. 42 line 31 – pg. 43 line 4 describes that one of the content streams may be paused in response to a user gesture, and this paused stream is delivered in the ACS.  This would appear to provide support for the claimed feature that the content stream’s frame rate is altered, and this altered frame-rate content is included in the ACS and transmitted to the user.  However, Applicant has pointed to unrelated subject matter in the written description as providing support for the rejected claim limitations.  As a result, when interpreted in light of the specification, as informed by Applicant’s remarks, the claim lacks written description support and is rejected under §112(a).  Accordingly, the passage of the specification relating to pausing content is not considered to be relevant to this issue as it does not appear to affect Applicant’s intended claim scope.  However, if this subject matter is in fact describing the claim limitations in question, and if Applicant were to state on the record that this teaching provides support for the rejected claims, the §112(a) rejections would be withdrawn.  As these are the only remaining rejections, the application would then pass to issue.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 18-23, and 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites “the generation comprising (i) a determination of at least one of a shape or motion of the gesture, (ii) an association of the at least one of the shape or motion to a frame rate between respective frames of at least the portion of the plurality of digitally rendered content, and (iii) an adjustment of the at least the portion of the plurality of digitally rendered content in accordance with the frame rate.”  Claims 5 and 32 recite similar subject matter.  The specification fails to provide support for this feature.  
The only mention of frame rates in relation to gestures is found on pg. 54 lines 11-19, which describes determining a gesture speed, or rate, given a known frame rate of the gesture video.  While this passage may describe determining a shape or motion of the gesture based on frame rate of the video taken of the user’s gesture, this is not a disclosure of “an association of the at least one of the shape or motion to a frame rate” of the digitally rendered content and “an adjustment of the at least the portion of the plurality of digitally rendered content in accordance with the frame rate” as claimed.  While claims 5 and 32 are of slightly different scope, their broadest reasonable interpretation is taken to include similar subject matter of claim 18.
Claim 5 is further rejected under this heading for its recitation that “the delay factor comprising the frame rate,” which likewise fails to find support in the written description.
Claim 32 recites “associate the gesture command data to a frame rate;” “adjusting the aggregated content stream to generate an adjusted content stream” comprising “an adjustment of one or more frames associated with the aggregated content stream based on the frame rate; and causing transmission of the adjusted aggregated content stream”.  As described above, the specification does not support this subject matter.

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed for reasons given in the previous Office action.  
The remaining claims of this application recite allowable subject matter but are rejected above.  Please note that the subject matter that renders these claims allowable is not supported by the written description, as described in the §112(a) rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423